DETAILED ACTION
This final office action is in response to claims 1-12 filed on 07/18/2022 for examination. Claims 1-12 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 have been considered by the examiner. 

Response to Amendment
The amendment filed July 18, 2022 has been entered. Claims 1-12 remain pending in the application. Applicant’s arguments to the claims are directed to the 35 U.S.C. 103 rejection(s) previously set forth in the Non-Final Office Action mailed April 18, 2022. Further, Applicant’s arguments regarding claims 1-12 have been fully considered but are not persuasive to differentiate over the prior art. Particularly: 
Applicant opines that Marion et al. (US20200380090) in view of Yan (CN107018432) and Hauser et al. (US20170053460) does not disclose wherein the cryptographic key is “being stored independent from the blockchain.” Remarks, pg. 8. Examiner first directs Applicant to Yan at [0103] and [0121-128] wherein a blockchain key management node 110 has a key management module 111 that stores cryptographic keys and provides them to requestors verified using a blockchain which is storing user information. Applicant’s remarks appear to opine that, because key management module 111 of Yan is inside the same physical device as the device also implementing the blockchain, it cannot be storing key data “independent” from the blockchain. Remarks, pg. 8. Examiner points out to Applicant that a node of a blockchain <i.e., a physical device>, and the actual blockchain <i.e., the record of transactions/distributed ledger> are in no way equivalent – and the language of a key “being stored independent from the blockchain” does not require a key being stored independent from the physical computer system implementing the blockchain. Applicant’s remarks directed to Yan at [0107] (“blockchain key management nodes 110 are essentially the nodes in the blockchain network”) do not conflict this interpretation, and merely re-states that nodes implementing the blockchain also implement key management modules. Accordingly, anything storing keys not directly in/on the blockchain ledger satisfies this claim limitation as written – which Yan does, choosing instead to store the keys in key management module 111. See, e.g., Yan at [0103] and [0121-128] (wherein a blockchain record is queried for user access, and then key management module 111 is queried to provide they key from storage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marion with the teachings of Yan, wherein the cryptographic keys is stored independent from the blockchain, to facilitate granular control and security of requestors’ access to keys, such as allowing usage of temporary keys (see, e.g., Yan at [0161-0166]). Accordingly, Applicant’s associated remarks are unpersuasive. For further examples of different storage in the same device: Examiner also notes that even storing keys in a different folder from other keys means the keys are stored “independent” of each other. Applied herewith, storing keys in a separate key module from the blockchain satisfies the language of storing keys “independent” of the blockchain.
Applicant further opines that Marion cannot satisfy both limitations of “a first secure computing component to provide access to a cryptographic key, the cryptographic being associated with the first secure computing component by a digitally signed record in a blockchain” <claim 1, lines 1-3> and “securely transferring the cryptographic key from the first computing component to the second computing component” <claim 1, lines 13-14>. Remarks, pg. 9. Particularly, Applicant opines the Office Action dated 04/18/2022 improperly equates both the user device and a server as the “first computing component”. Id. Applicant’s arguments appear to be inferring that the user device and server of Marion must be separate components, and the Office Action is claiming parts inconsistently. Id. Applicant is directed to Marion reciting “It should be noted that a device acting as a user device in the present context is not precluded from acting as a server to other user devices. The use of the expression “a user device” does not preclude multiple client devices being used in receiving/sending, carrying out or causing to be carried out any task or request, or the consequences of any task or request, or steps of any method described herein”. Marion at [0028]. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized a user device may also act as the server device. With regards to the claims, this user device/server is the first computing component – and Applicant’s remarks are unpersuasive. In reviewing the cited reference, Applicant should note that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123.
In view of the foregoing, as well as hereinbelow with regards to 35 U.S.C. 103, Applicant’s arguments regarding claims 1-12 have been fully considered but are not persuasive to differentiate over the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marion (US20200380090, Hereinafter “Marion”) in view of Yan (CN107018432, Hereinafter “Yan”) and Hauser et al. (US20170053460, Hereinafter “Hauser”).
Regarding claim 1, Marion teaches a computer implemented method of a first computing component to provide access to a cryptographic key ([0116] – reader 110 sends request to server for access to a decryption key; [0027-028] – server may be a user computing device), the cryptographic key being associated with the first computing component by a [[digitally signed]] record in a blockchain ([0081-083] – a token is created, which contains ownership information and the decryption key <i.e., owner’s device and decryption key become associated>; [0093-094] – the token is recorded onto the blockchain <i.e., token is a record>), wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components ([0057-059] – new blocks added to the blockchain must be validated by the consensus peers <i.e., minors>, blockchain is accessible via network 120; [0093-094] – a plurality of tokens <i.e., records> are recorded onto the blockchain in block transactions), the method comprising: 
receiving a request from a second computing component to associate the cryptographic key with the second computing component ([0116] and [0123-125] – request is received from reader device 110 to access a decryption key), the request having associated identification information for a requester of the cryptographic key ([0116-117] – request for decryption key from reader device 110 comprises user identification information of the requestor); 
responsive to a verification of an entitlement of the requester ([0117] – the access right of the reader device 110 identification information is confirmed; [0130-0134] – reader device 110 access right <i.e., entitlement> is confirmed, and transfer/rights are added to the blockchain; [0058-059] – verified information is added to the blockchain via blocks), generating a new record for storage in the blockchain ([0117] – the access right of the reader device 110 is confirmed; [0130-0134] – reader device 110 access right <i.e., entitlement> is confirmed, and ownership transfer/rights are added to the blockchain; [0058-059] – verified information is added to the blockchain via blocks), the new record associating the cryptographic key with the second computing component and being validated by the miner components ([0117] – the access right of the reader device 110 is confirmed; [0130-0134] – reader device 110 access right of the user to access the key/digital content is confirmed, and the rights <i.e., a new record> are added to the blockchain; [0058-059] – verified information is added to the blockchain via blocks, by reaching a consensus of the verifiers <i.e., miners>); and 
further responsive to the verification ([0117] – the access right of the reader device 110 is confirmed; [0130-0134] – reader device 110 access right <i.e., entitlement> is confirmed, and transfer/rights are added to the blockchain), securely transferring the cryptographic key from the first computing component to the second computing component so as to provide access to the cryptographic key to the key requester via the second computing component ([0116-117] and [0124] –  the server <i.e., first computing component> verifies the access rights of a requestor <i.e., second computing component> and then the server provides the decryption key to the requestor <i.e., transfers the cryptographic key from the first computing component to the second computing component>; see also: [0061] – the server may be a host for the blockchain; with [0134] and [0138] – the decryption key may be retrieved from the blockchain by the requestor <i.e., decryption key transferred from server’s blockchain to requestor>; [0052] – transfer uses private network <i.e., securely transferred>).
While Marion teaches storing the decryption key within the blockchain record and the server securely providing the decryption key to the second computing device responsive to the verification (see, e.g., [0116-117] and [0052]), Marion appears to fail to specifically disclose wherein (1) the cryptographic key is stored independent from the blockchain, (2) the records/blocks are digitally signed when added to the blockchain, and (3) the first computing component and second computing component are secure computing components.
However, Yan teaches a similar system for providing key access to a verified requestor based on stored records in a blockchain (see, e.g., Yan at [0110-128]), wherein the cryptographic key is stored independent from the blockchain ([0121-128] and [0103] – blockchain key management node 110 has a key management module 111 which stores and provides requested cryptographic keys to verified requestors <i.e., keys are stored independent from the blockchain itself>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marion with the teachings of Yan, wherein the cryptographic key is stored independent from the blockchain, to facilitate granular control of requestor’s access to keys such as usage of temporary keys (see, e.g., Yan at [0161-0166]).
While the combination of Marion and Yan discloses adding access rights to a blockchain using standard blockchain techniques and storing the keys independent from the blockchain (see, e.g., Marion at [0058-061], [0130-134] and Yan at [0103]), the combination of Marion and Yan appears to fail to specifically disclose wherein the records are digitally signed when added to the blockchain, and the first computing component and second computing component are secure computing components.
However, Hauser teaches a similar blockchain system for updating records on a blockchain (see, e.g., [0180] and [0294-0296]) and storing keys on client devices and servers ([0157] and [0185]), wherein the records are digitally signed when added to the blockchain ([0180] and [0294-0296] – blocks/records are digitally signed when added to blockchains), and the first computing component and second computing component are secure computing components ([0157] and [0185] – the client computers and network server storing keys do so in hardware security modules (HSMs), and further use the HSMs for performing secure cryptographic operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Marion and Yan with the teachings of Hauser, wherein the records are digitally signed when added to the blockchain, and the first computing component and second computing component are secure computing components, to protect the integrity of the blockchain and to prevent stored keys from illicit use and/or tampering (see, e.g., Hauser at [0157], [0180], and [0185]).

Regarding claim 2, the combination of Marion, Yan, and Hauser teach the method of claim 1, wherein the new record for storage in the blockchain includes a reference to an original record for the cryptographic key such that the new record supersedes the original record to associate the cryptographic key with the second secure computing component and to disassociate the cryptographic key from first secure computing component (Marion at [0134] – a new record associating the token <holding the cryptographic key, see, e.g., [0081-083]> is added to the blockchain, transferring ownership to the new owner; [0135] – transferring to a new owner includes record indicating token rights being withdrawn from the previous owner <i.e., the token key is disassociated from the first computing component, and record includes reference to previous owner>; Hauser at [0157] and [0185] – the client computers and network server storing keys do so in hardware security modules (HSMs), and further use the HSMs for performing secure cryptographic operations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Marion, Yan, and Hauser with the teachings of Hauser, wherein the first computing component and second computing component comprise secure computing components, to protect the integrity of the blockchain and to prevent stored keys from illicit use and/or tampering (see, e.g., Hauser at [0157], [0180], and [0185]).

Regarding claim 3, the combination of Marion, Yan, and Hauser teach the method of claim 1, wherein the entitlement of the requester is verified based on the identification information for the requester (Marion at [0117] – the access right of the reader device 110 is confirmed based on the requestor’s identification information; [0130-0134] – reader device 110 access right <i.e., entitlement> is confirmed, and transfer/rights are added to the blockchain).  

Regarding claim 4, the combination of Marion, Yan, and Hauser teach the method of claim 1, wherein each of the first secure computing component and the second secure computing component is a hardware security module (HSM) (Hauser at [0157] and [0185] – the client computers and network server storing keys do so in hardware security modules (HSMs), and further use the HSMs for performing secure cryptographic operations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Marion, Yan, and Hauser with the teachings of Hauser, wherein each of the first secure computing component and the second secure computing component is a hardware security module (HSM), to protect the integrity of the blockchain and to prevent stored keys from illicit use and/or tampering (see, e.g., Hauser at [0157], [0180], and [0185]).

Regarding claim 6, the combination of Marion, Yan, and Hauser teach the method of claim 1, wherein the blockchain is a distributed transactional database (Marion at [0010] – the blockchain is a distributed database providing secure and accessible transaction record of ownership rights).  

Regarding claim 8, Marion teaches A computer system (abstract) comprising: a processor and memory storing computer program code ([0026] – processor executes instructions stored in memory) for a first computing component to provide access to a cryptographic key ([0116] and [0027-028] – reader 110 sends request to server/user device for access to decryption key), the cryptographic key being associated with the first computing component by a [[digitally signed]] record in a blockchain ([0081-083] – a token is created, which contains ownership information and the decryption key <i.e., decryption key is associated with the owner’s device via token owner>; [0093-094] – the token is recorded onto the blockchain <i.e., token is a record>), wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components ([0057-059] – new blocks added to the blockchain must be validated by the consensus peers <i.e., minors>, blockchain is accessible via network 120; [0093-094] – a plurality of tokens <i.e., records/blocks> are recorded onto the blockchain), by: 
receiving a request from a second computing component to associate the cryptographic key with the second computing component ([0116] and [0123-125] – request is received from reader device 110 to access a decryption key), the request having associated identification information for a requester of the cryptographic key ([0116-117] – request for decryption key from reader device 110 comprises user identification information of the requestor); 
responsive to a verification of an entitlement of the requester ([0117] – the access right of the reader device 110 is confirmed; [0130-0134] – reader device 110 access right <i.e., entitlement> is confirmed, and transfer/rights are added to the blockchain; [0058-059] – verified information is added to the blockchain via blocks), generating a new record for storage in the blockchain ([0117] – the access right of the reader device 110 is confirmed; [0130-0134] – reader device 110 access right <i.e., entitlement> is confirmed, and transfer/rights are added to the blockchain; [0058-059] – verified information is added to the blockchain via blocks), the new record associating the cryptographic key with the second computing component and being validated by the miner components ([0117] – the access right of the reader device 110 is confirmed; [0130-0134] – reader device 110 access right of the user to access the key/digital content is confirmed, and the rights <i.e., a new record> are added to the blockchain; [0058-059] – verified information is added to the blockchain via blocks, by reaching a consensus of the verifiers <i.e., miners>); and 
further responsive to the verification ([0117] – the access right of the reader device 110 is confirmed; [0130-0134] – reader device 110 access right <i.e., entitlement> is confirmed, and transfer/rights are added to the blockchain), securely transferring the cryptographic key from the first computing component to the second computing component so as to provide access to the cryptographic key to the key requester via the second computing component ([0116-117] and [0124] –  the server <i.e., first computing component> verifies the access rights of a requestor <i.e., second computing component> and then the server provides the decryption key to the requestor <i.e., transfers the cryptographic key from the first computing component to the second computing component>; see also: [0061] – the server may be a host for the blockchain; with [0134] and [0138] – the decryption key may be retrieved from the blockchain by the requestor <i.e., decryption key transferred from server’s blockchain to requestor>; [0052] – transfer uses private network <i.e., securely transferred>).  
While Marion teaches storing the decryption key within the blockchain record and the server securely providing the decryption key to the second computing device responsive to the verification (see, e.g., [0116-117] and [0052]), Marion appears to fail to specifically disclose wherein (1) the cryptographic key is stored independent from the blockchain, (2) the records/blocks are digitally signed when added to the blockchain, and (3) the first computing component and second computing component are secure computing components.
However, Yan teaches a similar system for providing key access to a verified requestor based on stored records in a blockchain (see, e.g., Yan at [0110-128]), wherein the cryptographic key is stored independent from the blockchain ([0121-128] and [0103] – blockchain key management node 110 has a key management module 111 which stores and provides requested cryptographic keys to verified requestors <i.e., keys are stored independent from the blockchain itself>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marion with the teachings of Yan, wherein the cryptographic key is stored independent from the blockchain, to facilitate granular control of requestor’s access to keys such as usage of temporary keys (see, e.g., Yan at [0161-0166]).
While the combination of Marion and Yan discloses adding access rights to a blockchain using standard blockchain techniques and storing the keys independent from the blockchain (see, e.g., Marion at [0058-061], [0130-134] and Yan at [0103]), the combination of Marion and Yan appears to fail to specifically disclose wherein the records are digitally signed when added to the blockchain, and the first computing component and second computing component are secure computing components.
However, Hauser teaches a similar blockchain system for updating records on a blockchain (see, e.g., [0180] and [0294-0296]) and storing keys on client devices and servers ([0157] and [0185]), wherein the records are digitally signed when added to the blockchain ([0180] and [0294-0296] – blocks/records are digitally signed when added to blockchains), and the first computing component and second computing component are secure computing components ([0157] and [0185] – the client computers and network server storing keys do so in hardware security modules (HSMs), and further use the HSMs for performing secure cryptographic operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Marion and Yan with the teachings of Hauser, wherein the records are digitally signed when added to the blockchain, and the first computing component and second computing component are secure computing components, to protect the integrity of the blockchain and to prevent stored keys from illicit use and/or tampering (see, e.g., Hauser at [0157], [0180], and [0185]).

Regarding claim 9, Marion teaches a non-transitory computer-readable storage medium storing a computer program element comprising computer program code ([0026] and [0045] – processor executes instructions stored in physical memory) to, when loaded into a computer system and executed thereon ([0026] and [0045] – processor executes instructions stored in physical memory), cause the computer system to provide access to a cryptographic key ([0116] and [0027-028] – reader 110 sends request to server/user device for access to decryption key), the cryptographic key being associated with a first secure computing component by a [[digitally signed]] record in a blockchain ([0081-083] – a token is created, which contains ownership information and the decryption key <i.e., decryption key is associated with the owner’s device via token/owner>; [0093-094] – the token is recorded onto the blockchain <i.e., token is a record>), wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components ([0057-059] – new blocks added to the blockchain must be validated by the consensus peers <i.e., minors>, blockchain is accessible via network 120; [0093-094] – a plurality of tokens <i.e., records/blocks> are recorded onto the blockchain), by: 
receiving a request from a second secure computing component to associate the cryptographic key with the second secure computing component ([0116] and [0123-125] – request is received from reader device 110 to access a decryption key), the request having associated identification information for a requester of the cryptographic key ([0116-117] – request for decryption key from reader device 110 comprises user identification information of the requestor); 
responsive to a verification of an entitlement of the requester ([0117] – the access right of the reader device 110 is confirmed; [0130-0134] – reader device 110 access right <i.e., entitlement> is confirmed, and transfer/rights are added to the blockchain; [0058-059] – verified information is added to the blockchain via blocks), generating a new record for storage in the blockchain ([0117] – the access right of the reader device 110 is confirmed; [0130-0134] – reader device 110 access right <i.e., entitlement> is confirmed, and transfer/rights are added to the blockchain; [0058-059] – verified information is added to the blockchain via blocks), the new record associating the cryptographic key with the second secure computing component and being validated by the miner components ([0117] – the access right of the reader device 110 is confirmed; [0130-0134] – reader device 110 access right of the user to access the key/digital content is confirmed, and the rights <i.e., a new record> are added to the blockchain; [0058-059] – verified information is added to the blockchain via blocks, by reaching a consensus of the verifiers <i.e., miners>); and 
further responsive to the verification ([0117] – the access right of the reader device 110 is confirmed; [0130-0134] – reader device 110 access right <i.e., entitlement> is confirmed, and transfer/rights are added to the blockchain), securely transferring the cryptographic key from the first computing component to the second secure computing component so as to provide access to the cryptographic key to the key requester via the second secure computing component ([0116-117] and [0124] –  the server <i.e., first computing component> verifies the access rights of a requestor <i.e., second computing component> and then the server provides the decryption key to the requestor <i.e., transfers the cryptographic key from the first computing component to the second computing component>; see also: [0061] – the server may be a host for the blockchain; with [0134] and [0138] – the decryption key may be retrieved from the blockchain by the requestor <i.e., decryption key transferred from server’s blockchain to requestor>; [0052] – transfer uses private network <i.e., securely transferred>).
While Marion teaches storing the decryption key within the blockchain record and the server securely providing the decryption key to the second computing device responsive to the verification (see, e.g., [0116-117] and [0052]), Marion appears to fail to specifically disclose wherein (1) the cryptographic key is stored independent from the blockchain, (2) the records/blocks are digitally signed when added to the blockchain, and (3) the first computing component and second computing component are secure computing components.
However, Yan teaches a similar system for providing key access to a verified requestor based on stored records in a blockchain (see, e.g., Yan at [0110-128]), wherein the cryptographic key is stored independent from the blockchain ([0121-128] and [0103] – blockchain key management node 110 has a key management module 111 which stores and provides requested cryptographic keys to verified requestors <i.e., keys are stored independent from the blockchain itself>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marion with the teachings of Yan, wherein the cryptographic key is stored independent from the blockchain, to facilitate granular control of requestor’s access to keys such as usage of temporary keys (see, e.g., Yan at [0161-0166]).
While the combination of Marion and Yan discloses adding access rights to a blockchain using standard blockchain techniques and storing the keys independent from the blockchain (see, e.g., Marion at [0058-061], [0130-134] and Yan at [0103]), the combination of Marion and Yan appears to fail to specifically disclose wherein the records are digitally signed when added to the blockchain, and the first computing component and second computing component are secure computing components.
However, Hauser teaches a similar blockchain system for updating records on a blockchain (see, e.g., [0180] and [0294-0296]) and storing keys on client devices and servers ([0157] and [0185]), wherein the records are digitally signed when added to the blockchain ([0180] and [0294-0296] – blocks/records are digitally signed when added to blockchains), and the first computing component and second computing component are secure computing components ([0157] and [0185] – the client computers and network server storing keys do so in hardware security modules (HSMs), and further use the HSMs for performing secure cryptographic operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Marion and Yan with the teachings of Hauser, wherein the records are digitally signed when added to the blockchain, and the first computing component and second computing component are secure computing components, to protect the integrity of the blockchain and to prevent stored keys from illicit use and/or tampering (see, e.g., Hauser at [0157], [0180], and [0185]).

Regarding claim 10, the combination of Marion, Yan, and Hauser teach the method of claim 1, further comprising: 
further responsive to the verification of the entitlement of the requester (Marion at [0024] – a confirmation of access rights including information for exchanging a rights token is received), effecting a change to the first secure computing component for providing the cryptographic key (Marion at [0024] – in response to receiving a confirmation of access rights for exchanging a rights token, a rights blockchain is updated to record an exchanging of the rights token. The token holds a decryption key <i.e., blockchain is updated>; [0061] – blockchain is hosted by the server <i.e., first computing component information is changed>), the change being relative to the resource cost of ownership of the cryptographic key (Marion at [0024] – in response to receiving a confirmation of access rights for exchanging a rights token, a rights blockchain is updated to record an exchanging of the rights token. The token holds a decryption key <i.e., blockchain is updated>; [0061] – blockchain is hosted by the server <i.e., first computing component information is changed>; [0011] and [0110] – different transaction types may be performed based on payment, e.g., renting, loaning, sharing <i.e., the change/update is reflective of the cost/payment).  

Regarding claim 11, the combination of Marion, Yan, and Hauser teach the computer system of claim 8, wherein the processor and memory storing computer program code for the first secure computing component (Marion at [0026] and [0045] – processor executes instructions stored memory) to provide access to the cryptographic key (Marion at [0116] and [0027-028] – reader 110 sends request to server/user device for access to decryption key) includes: 
further responsive to the verification of the entitlement of the requester (Marion at [0024] – a confirmation of access rights including information for exchanging a rights token is received), effecting a change to the first secure computing component for providing the cryptographic key (Marion at [0024] – in response to receiving a confirmation of access rights for exchanging a rights token, a rights blockchain is updated to record an exchanging of the rights token. The token holds a decryption key <i.e., blockchain is updated>; [0061] – blockchain is hosted by the server <i.e., first computing component information is changed>), the change being relative to the resource cost of ownership of the cryptographic key (Marion at [0024] – in response to receiving a confirmation of access rights for exchanging a rights token, a rights blockchain is updated to record an exchanging of the rights token. The token holds a decryption key <i.e., blockchain is updated>; [0061] – blockchain is hosted by the server <i.e., first computing component information is changed>; [0011] and [0110] – different transaction types may be performed based on payment, e.g., renting, loaning, sharing <i.e., the change/update is reflective of the cost/payment).  

Regarding claim 12, the combination of Marion, Yan, and Hauser teach the non-transitory computer-readable storage medium of claim 9, wherein the computer program code (Marion at [0026] and [0045] – processor executes instructions stored in physical memory), when loaded into the computer system and executed thereon (Marion at [0026] and [0045] – processor executes instructions stored in physical memory), cause the computer system to provide access to the cryptographic key (Marion at [0116] and [0027-028] – reader 110 sends request to server/user device for access to decryption key) further including by: 
further responsive to the verification of the entitlement of the requester (Marion at [0024] – a confirmation of access rights including information for exchanging a rights token is received), effecting a change to the first secure computing component for providing the cryptographic key (Marion at [0024] – in response to receiving a confirmation of access rights for exchanging a rights token, a rights blockchain is updated to record an exchanging of the rights token. The token holds a decryption key <i.e., blockchain is updated>; [0061] – blockchain is hosted by the server <i.e., first computing component information is changed>), the change being relative to the resource cost of ownership of the cryptographic key (Marion at [0024] – in response to receiving a confirmation of access rights for exchanging a rights token, a rights blockchain is updated to record an exchanging of the rights token. The token holds a decryption key <i.e., blockchain is updated>; [0061] – blockchain is hosted by the server <i.e., first computing component information is changed>; [0011] and [0110] – different transaction types may be performed based on payment, e.g., renting, loaning, sharing <i.e., the change/update is reflective of the cost/payment).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marion in view of Yan and Hauser, further in view of Bitfury Group (NPL: “Bitfury: On Blockchain Auditability”, Nov. 14, 2017, Hereinafter “Bitfury”).
Regarding claim 5, the combination of Marion, Yan, and Hauser teach the method of claim 1. While the combination of Marion, Yan, and Hauser teach performing cryptographic operations using HSMs (see, e.g., Hauser at [0157], [0180], and [0185]), the combination of Marion, Yan, and Hauser appear to fail to specifically denote wherein at least some of the miner components are hardware security modules (HSMs).
However, Bitfury discloses a known system for adding information to a blockchain (abstract), wherein at least some of the miner components are hardware security modules (HSMs) (Bitfury at pg. 28, § 4.1: computing components performing the blockchain logic are hardware security modules, including the proof of work modules <i.e., miners>). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Marion, Yan, and Hauser as taught in Bitfury, wherein at least some of the miner components are hardware security modules (HSMs), to improve security of the system and prevent tampering by system maintainers (see, e.g., Bitfury at pg. 28, § 4.1). 

Regarding claim 7, the combination of Marion, Yan, and Hauser teach the method of claim 1, wherein the miner components confirm a state of the blockchain by reaching a consensus as to the state of the blockchain (Marion at [0058-059] – validation consensus must be reached by peer-to-peer network nodes to add new block on the blockchain). Yet, the combination of Marion, Yan, and Hauser appears to fail to specifically teach the blockchain based on a proof of work.
However, Bitfury discloses a known system for adding information to a blockchain (abstract), wherein the miner components confirm a state of the blockchain by reaching a consensus as to the state of the blockchain based on a proof of work (Bitfury at pg. 22, § 3.2 – blockchain uses proof of work for adding blocks via the consensus). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Marion, Yan, and Hauser as taught in Bitfury, wherein the miner components confirm a state of the blockchain by reaching a consensus as to the state of the blockchain based on a proof of work, to achieve accountability of the blockchain without relying on third-party anchoring services (see, e.g., Bitfury at pg. 22, § 3.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walker et al. (US20160364787) discloses receiving request for transfer of ownership of a device from a current owner to a new owner, and doing so via blockchain system (see abstract, [0053], [0076]). Further, Solow et al. (US20180322259) discloses a system for managing transfer of the right to use encrypted content, including transfer of a decryption key for the encrypted content using blockchain (see abstract, [0011]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438